DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:   the claim depends from itself.  Examiner infers applicant intended to recite depending from claim 8 in which antecedent basis is provided for “a light source fixing part”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  line 1 recites “the light source fixing part” but should recite “a light source fixing part” or depend from claim 13.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient terms, structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: light source unit in claims 1-20, the guide structure of claims 1-11 and the guide unit of claims 12-20
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  claim 5 and line 15 of claim 12 recites the sensor in the second space which has no fluid path.  The only sensor location disclosure of (500, fig. 6B) is in the first space, where it needs to be so as to sense the quality of the air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5,925,320) in view of Wesen (US 2016/0263266).
Jones discloses an air cleaning module comprising: a filter configured to filter a fluid passing therethrough (20, fig. 1); a fan configured to provide a suction direction and a blowing direction of a fluid, wherein the suction direction and the blowing direction are substantially aligned (24, fig. 1); a light source unit arranged to be adjacent to the filter to emit a light toward the filter, the light having a property that sterilizes a contaminant source in a fluid (80, fig. 1, 3:32-50); a housing including a fluid passage space, wherein the housing comprises a bottom, a ceiling facing the bottom, and a sidewall (fig. 1 is an elevation cross section); and a guide structure arranged and configured to guide a fluid to move along a fluid passage path set by the guide structure (64, segment tangent to 30 and 50, fig. 1), wherein the guide structure separates a first space from a second space, the first space including the fluid passage path (64, right side of above identified segment) and the second space including no fluid passage path (64, left side of above identified segment), wherein the light source unit comprises: a substrate elongated in one direction (82, fig. 1, citation touches phantom line illustrating the elongated substrate supporting brackets 82); and at least one light emitting device mounted on a front surface of the substrate to emit the light (80, 3:32-50), and wherein the filter and the light source unit are arranged in the fluid passage space such that the light source unit sterilizes a fluid as a fluid flows toward the light source unit (80, fig. 1); wherein the guide structure further comprises a main guide provided between the fan and the light 
Jones discloses the claimed invention except for a guide structure arranged between the fan and the filter.  Wesen teaches a guide structure arranged between the fan and the filter (3, fig. 1) because whether a fan is upstream or downstream of a filter, either way is one of two ways for moving air through the filter  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Jones with a guide structure arranged between the fan and the filter as taught by Wesen because the positioning of the fan relative to a filter is a matter of design choice of one out of two options.  Examiner notes that applicant does not specify a benefit of a guide structure arranged between the fan and the filter.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wesen as applied to claim 1 above.
Jones is not clear whether the sensor is in the first space or the second space.  However, it must be in one or the other such that It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the sensor in the second space .
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wesen as applied to claim 1 above, and further in view of Cho (US 2018/0207311).
Jones discloses the claimed invention except for the filter is a photocatalytic filter, and the light source unit provides the light to the photocatalytic filter to react with the photocatalytic filter; further comprising a HEPA filter, and the light source unit provides a light at a sterilization wavelength to the HEPA filter; wherein the light source fixing part secures the light source unit to set a height of the light emitting device to correspond to a height of a center of the filter.  Cho teaches the filter is a photocatalytic filter (abstract), and the light source unit provides the light to the photocatalytic filter to react with the photocatalytic filter [0055, 0101]; further comprising a HEPA filter [0061], and the light source unit provides a light at a sterilization wavelength to the HEPA filter [0101]; wherein the light source fixing part secures the light source unit to set a height of the light emitting device to correspond to a height of a center of the filter (301, 400, figs. 3-4) in order to help remove odor from the air.  Jones would benefit equally from help removing odor from the air.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Jones with the filter is a photocatalytic filter, and the light source unit provides the light to the photocatalytic filter to react with the photocatalytic filter; further comprising a HEPA filter, and the light source unit provides a light at a sterilization wavelength to the HEPA filter; wherein the light source fixing part secures the light source unit to set a height of the light emitting . 
Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wesen and in view of Park (US 2019/0148596).
Jones discloses an air cleaning module comprising: a filter configured to filter a fluid passing therethrough (20, fig. 1); a fan configured to provide a suction direction and a blowing direction of a fluid, wherein the suction direction and the blowing direction are substantially identical (24, fig. 1); a light source unit to provide a light having a wavelength to sterilize a contaminant source in the fluid [0055, 0101]; a housing providing a fluid flow space, wherein the housing comprises a bottom, a ceiling facing the bottom, and a sidewall (fig. 1 is an elevation cross section); and a guide unit configured to guide a fluid to move along one or more fluid flow paths set by the guide unit (64, segment tangent to 30 and 50, fig. 1), wherein the guide unit comprises a main guide that separates a first space from a second space (64, segment tangent to 30 and 50, fig. 1), the first space including the fluid flow path formed (64, right side of above identified segment) and the second space including no fluid flow path (64, left side of above identified segment); and a sensor provided on an inner space of the housing to sense a material in the fluid (2: 27-29); wherein the light source unit comprises: a substrate (82, fig. 1, citation touches phantom line illustrating the elongated substrate supporting brackets 82); and at least one light emitting device mounted on a front surface of the substrate to emit the light (80, 3:32-50), wherein the guide unit further comprises a plurality sub-guides (100, 106), and one or more fluid flow paths are guided to the light source via the plurality sub-guides (100, 106, fig. 1); wherein the housing 
Jones discloses the claimed invention except for a light source unit provided between the fan and the filter.  Wesen teaches a light source unit provided between the fan and the filter (3, fig. 1) because whether a fan is upstream or downstream of a filter, either way is one of two ways for moving air through the filter  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Jones with a guide structure arranged between the fan and the filter as taught by Wesen because the positioning of the fan relative to a filter is a matter of design choice of one out of two options.  Examiner notes that applicant does not specify a benefit of a guide structure arranged between the fan and the filter. 
Jones discloses the claimed invention except for a sensor disposed in the second space.  However, the sensor must be in one space or the other such that It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the sensor in the second space since it is one of two potential arrangements and thus obvious to try as a matter of design choice
Jones discloses the claimed invention except for the at least one light emitting device includes a first conductive type semiconductor layer, an active layer and a second conductive type semiconductor layer, and wherein the active layer generates the light.  Park teaches the at least one light emitting device includes a first conductive . 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Park as applied to claim 12 above and further in view of Cho.
Jones discloses the claimed invention except for the light source fixing part secures the light source unit to set a height of the light emitting device to correspond to a height of a center of the filter; the filter is a photocatalytic filter, and the light source unit provides the light to the photocatalytic filter to react with the photocatalytic filter; further comprising a HEPA filter, and the light source unit provides a light at a sterilization wavelength to the HEPA filter.  Cho teaches the light source fixing part secures the light source unit to set a height of the light emitting device to correspond to a height of a center of the filter (310, 400, figs. 3-4); the filter is a photocatalytic filter (abstract), and the light source unit provides the light to the photocatalytic filter to react with the photocatalytic filter [0101]; further comprising a HEPA filter [0061], and the light source unit provides a light at a sterilization wavelength to the HEPA filter [0101] in order to help remove odor from the air.  Jones would benefit equally from helping remove odor from the air.  It would have been obvious to one of ordinary skill in the art . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Park as applied to claim 12 above and further in view of Ghering (US 2004/0152412).
Jones discloses the claimed invention except for one or more fluid flow paths are divided while flowing along the plurality of sub-guides.  Ghering teaches one or more fluid flow paths are divided while flowing along the plurality of sub-guides (29, fig. 1) in order to distribute the sanitized air over a larger volume.  Jones would benefit equally from distributing the sanitized air over a larger volume.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Jones with one or more fluid flow paths are divided while flowing along the plurality of sub-guides as taught by Ghering in order to distribute the sanitized air over a larger volume. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762